 



Exhibit 10.1

 

RESEARCH AND LICENSE AGREEMENT

 

Made in Jerusalem this 25th day of June 2015 (the "Effective Date"), by and
between:

 

YISSUM RESEARCH DEVELOPMENT COMPANY OF THE HEBREW UNIVERSITY OF JERUSALEM, LTD.,
of Hi Tech Park, Edmond J. Safra Campus, Givat Ram, Jerusalem 91390, Israel
(“Yissum”) of the one part; and

 

IMMUNE PHARMACEUTICALS LTD., of 8 Shaul Hamelech Blvd., Amot Mishpat Building,
Suite 294, Tel Aviv, 64732; (the “Company"), of the second part;

 

(Yissum and the Company, collectively, may be referred to as the "Parties").

 

WHEREAS:the rights and title to all inventions and research results of
scientists of the University (as defined below) vest solely with Yissum; and

 

WHEREAS:the Company has represented to Yissum that the Company's management is
experienced in the development of products similar to those to be based on the
inventions and research that are the subject of this Agreement; and that, either
by itself or through third parties, it has the financial capacity and the
strategic commitment to facilitate the development, production, marketing and
distribution of products; and

 

WHEREAS:the Company wishes to obtain a license from Yissum for the development
and commercialization of certain inventions and research results of Yissum; and

 

WHEREAS:Yissum agrees to grant the Company such a license, all in accordance
with the terms and conditions of this Agreement.

 

NOW THEREFORE THE PARTIES DO HEREBY AGREE AS FOLLOWS:

 

1.Interpretation and Definitions

 

1.1.The preamble and appendices annexed to this Agreement constitute an integral
part hereof and shall be read jointly with its terms and conditions.

 

1.2.In this Agreement, unless otherwise required or indicated by the context,
the singular shall include the plural and vice-versa, the masculine gender shall
include the female gender, and the use of the word "or" shall mean "and/or".

 

1.3.The headings of the sections in this Agreement are for the sake of
convenience only and shall not serve in the interpretation of the Agreement.

 

 

 

 

1.4.In this Agreement, the following capitalized terms shall have the meanings
appearing alongside them, unless provided otherwise:

 

1.4.1.“Affiliate” shall mean any person, organization or other legal entity
which controls, or is controlled by, or is under common control with, the
Company. Control shall mean the holding of fifty percent (50%) or more of (i)
the issued share capital or (ii) the voting rights or (iii) the right to elect
or appoint directors.

 

1.4.2.“Development Plan” shall mean the written plan and timetable, and any
amendments thereof, produced by the Company, which sets forth how the Company
intends to develop, manufacture, market and sell Products arising from the
Licensed Technology, as more fully described in Section 5 of this Agreement.

 

1.4.3.“Development Results” shall mean the results of activities carried out by
the Company or by third parties at the direction of the Company (other than
Research or any other activities conducted by the Researcher or any other
University employee) pursuant to the Development Plan, including any invention,
patent or patent application, product, material, method, process, technique,
know-how, data, information or other result which do not form part of the
Licensed Technology, discovered in the course of or arising from the performance
of the Company’s development work pursuant to section ‎5, below, including any
regulatory filing filed, or approval obtained, by the Company, an Affiliate or
Sublicensee in respect of the Products, as well as any information, material,
results, devices and know-how arising therefrom.

 

1.4.4."Field" shall mean topical delivery of Amiket, a combination of
amytriptine and ketamine for the treatment of pain, only by means of
biodegradable nanoparticles. For the avoidance of doubt, the Field does not
involve any mechanism for delivery except topical of Amiket and each of its
components or drugs of the same class.

 

1.4.5.“First Commercial Sale” shall mean the first sale of a Product by the
Company, an Affiliate or a Sublicensee after receipt of all governmental and
other regulatory approvals required to market and sell the Product have been
obtained in the country in which such Product is sold. Sales for purposes of
testing the Product and samples in reasonable quantities purposes shall not be
deemed a First Commercial Sale.

 

1.4.6.“Generic Competition” shall mean, with respect to a particular Product in
a country, when (a) one or more Generic Product(s) with respect to such Product
are being marketed in such country; and (b) there is no Licensed Patent or
Exclusivity in respect of such Product in such country.

 

 

  

1.4.7.“Generic Product” shall mean a product that (a) would have infringed one
of the claims of a Licensed Patent had such Licensed Patent been in force in
such country; (b) is legally marketed in such country by an entity other than
the Company, its Affiliates and/or Sublicensees; and (c) results in the
reduction in volume of annual sales of such Product in such country by the
Company, its Affiliates and/or Sublicensees by at least thirty percent (30%).

 

1.4.8.“Know-How” shall mean any information, ancillary materials, results,
devices and/or know-how in the Field, developed by the Researcher at the
University prior to the execution of this Agreement, that is solely and directly
related to the Licensed Patents but not appearing in the Licensed Patents, , and
belonging to Yissum.

 

1.4.9.“Licensed Patents” shall mean the patent application currently entitled:
NANOPARTICLES FOR DERMAL AND SYSTEMIC DELIVERY OF DRUGS (Yissum’s Ref: 3451) and
all patent applications or registered patents, any patent application that
claims priority therefrom; all divisions, continuations, continuations-in-part,
re-examinations, reissues, substitutions, or extensions, including European
Supplementary Protection Certificates (“SPCs”), and any and all patents issuing
from, and inventions, methods, processes, and other patentable subject matter
disclosed or claimed in, any and all of the foregoing, all to be listed on
Appendix A, as may be updated by the Parties in writing from time to time, as
applicable.

 

1.4.10.“Licensed Technology” shall mean the Know-How, the Licensed Patents,
Yissum’s share in any Joint Patents and the Research Results.

 

1.4.11."Net Sales" shall mean

 

(a)the gross sales price invoiced for sales, leases or other transfers of
Products by the Company, an Affiliate or Sublicensee to a third party who will
be an end user of the Products; or

 

(b)the fair market value of non-monetary consideration received in connection
with such sales, leases or transfers;

 

after deduction of: (i) all commercially reasonable trade, quantity, or cash
discounts and credits by reason of rejection, return, price adjustment, rebates,
recalls and unaffiliated third party agents' commissions; (ii) commercially
reasonable quantities of samples used for promotional purposes, clinical trials
purposes and/or compassion clinical experiments; and (iii) sales taxes,
(including VAT, customs, duties or other governmental charges levied on the
production, sale, transportation, import or export, delivery or use of a
Product, but specifically excluding income tax); provided that such deductions
shall be directly related to the sale of Products that were awarded within the
regular running of the business of the Company, Affiliate or Sublicensee. For
the sake of clarity, any payment or rebate received by the Company, Affiliate or
Sublicensee from any governmental agency directly in relation to sales shall be
considered as Net Sales.

 



 

 

 

In the event of sales made through a distributor or marketing agent, the sales
made by such distributors or marketing agent shall be deemed gross sales of the
Company for the purposes of this Agreement and amounts paid by the Company to
such distributor or marketing agent as commissions or marketing fees for such
sales shall be deducted from such gross sales, provided that such deductions
shall not exceed fifteen percent (15%) of the gross sales price of the Products.

 

In the event of sales or deductions not made at "arms length", then for the
purpose of calculation of Royalties (as defined below) to Yissum, Net Sales
shall be calculated in accordance with arms length prices for sale of Products
to end users and arm’s length deductions, to be determined by the current market
conditions, or in the absence of such conditions, according to the assessment of
a independent appraiser to be selected by the Parties.

 

1.4.12.“Product” shall mean any product, product component, production
supplement, process or service (a) that comprises, contains, incorporates or
developed using the Licensed Technology or the Development Results or any part
thereof , or that uses the Licensed Technology or the Development Results as a
basis for subsequent modifications that are standard in drug development or drug
delivery, including, without limitation, the construction of pro-drugs, and
modified compounds based on the Licensed Technology that work essentially in a
physiologically analogous manner to the Licensed Technology; or (b) that, but
for the License granted in this Agreement, would infringe any Valid Claim of a
Licensed Patent.

 

1.4.13.“Research” shall mean the research funded by the Company to be conducted
by or under the supervision of the Researcher pursuant to the Research Program.

 

1.4.14.“Research Fee” shall mean the total amount set out in section 2 below and
in Appendix B, plus any applicable taxes and withholding, for funding by the
Company of a particular Research Program, such amount being inclusive of all
overhead unless expressly stated otherwise.

 

 

  

1.4.15.“Research Period” shall mean the period set out in section 2 below or in
Appendix B for conducting a particular Research Program, or as otherwise agreed
in writing between the Parties.

 

1.4.16.“Research Program” shall mean the program to be arrived by the Researcher
and Company, under which the Research shall carried out and conducted by the
Researcher, as per Appendix B.

 

1.4.17.“Researcher” shall mean Prof. Simon Benita, or, in the event that Prof.
Simon Benita is no longer an employee or consultant of the University, such
other person as determined and appointed from time to time by Yissum, whose
appointment shall be subject to the Company's prior written approval, to
supervise and to perform the Research, if applicable.

 

1.4.18.“Research Results” shall mean the results of the Research, including any
patent applications and patents (which shall be added to the list of Licensed
Patents set forth on Appendix A), information, material, results, devices or
know-how arising from the Research.

 

1.4.19.“Sublicense” shall mean any grant by the Company or its Affiliates of any
of the rights granted under this Agreement or any part thereof; including the
right to develop, manufacture, market, sell or distribute the Licensed
Technology or any Product.

 

1.4.20.“Sublicense Consideration” shall mean any non-sales related proceeds or
consideration or benefit of any kind whatsoever, other than royalties on Net
Sales, that the Company or an Affiliate may receive from a Sublicensee as a
direct result of the grant of a Sublicense or an option to obtain such
Sublicense, and other than any direct equity financing at market value or
reimbursement of R&D costs actually expended by the Company, received by the
Company from a Sublicensee.

 

1.4.21.“Sublicensee” shall mean any third party to whom the Company or an
Affiliate shall grant a Sublicense or option to obtain such Sublicense. For the
sake of clarity, Sublicensee shall include any other third party to whom such
rights shall be transferred, assigned, or who may assume control thereof by
operation of law or otherwise.

 

1.4.22.“Territory” shall mean Worldwide.

 

1.4.23.“University” shall mean the Hebrew University of Jerusalem and each of
its branches.

 

 

 

 

1.4.24."Valid Claim" shall mean a claim (a) of any issued, unexpired patent
which has not been revoked or held unenforceable or invalid by a decision of a
court or governmental agency of competent jurisdiction from which no appeal can
be taken, or with respect to which an appeal is not taken within the time
allowed for appeal, and which has not been disclaimed, denied or admitted to be
invalid or unenforceable through reexamination, reissue, disclaimer or
otherwise, or (b) of any patent application that has not been cancelled,
rejected, withdrawn or abandoned.

 

2.Research

 

2.1.The Company hereby undertakes to finance performance of the Research in
accordance with the Research Program or any amendment thereof.

 

2.2.The Research shall be conducted by and under the supervision of the
Researcher. Should the Researcher be unable to complete the Research during the
Research Period, for any reason, Yissum shall notify the Company of the identity
of a suitable replacement researcher. If the Company does not object to the
replacement researcher on reasonable grounds within twenty (20) days of this
notification, the substitute researcher shall be deemed acceptable to the
Company. Alternatively, the Company shall have the right to terminate Research,
provided that (i) no monies paid to Yissum for the Research pursuant to the
schedule set forth in section 2.3, below, will be refundable; and (ii) the
Company shall be responsible for the payment of any accrued fees and expenses
due to Yissum based on work duly performed up to the date of termination and
those irrevocable commitments entered into by Yissum prior to having received
the Company's written notice of termination, and (iii) the Company shall not
bear any liability for such termination.

 

2.3.As compensation to Yissum for the performance of the Research described in
Appendix B during the 12 (twelve) month period beginning on October 1, 2015 or
at such other time as mutually agreed in writing between the parties (with the
start of the Research being conditioned on the receipt of the first quarterly
advance payment), the Company shall pay Yissum (subject to any earlier
termination of the Research pursuant to section 2.2 above) as follows:

 

2.3.1.For such 12 (twelve) months of Research, the Company shall pay Yissum the
Research Fee of four hundred thousand US Dollars ($400,000) (inclusive of
overhead), plus VAT and any other applicable taxes.

 

2.4.Each Research Program shall be paid for during the applicable Research
Period in quarterly advance equal installments;. For the avoidance of doubt, the
Company hereby agrees that the Research Program will not begin until the receipt
by Yissum of the first payment installment, and Yissum hereby agrees that no
payment of Research Fees shall be made by the Company prior to the execution of
this Agreement.

 

 

 

2.5.Yissum shall have the right of first offer to conduct any additional
research external to the Company not included in the Research Program, which may
be required by the Company to develop a Product, provided that there are
employees of the University competent and available to perform such additional
research; provided further, that the Company may ultimately decide to conduct
the research internally or to select another external partner based on economic,
regulatory or any other scientific or business reasons.

 

2.6.For the avoidance of doubt, nothing herein shall prevent Yissum or the
University or the Researcher from obtaining further finance or grants from other
entities for research regarding the Licensed Technology, provided that such
entities shall not be granted rights in the Research or Research Results
prejudicial to the rights granted to the Company in this Agreement, provided
further, that the Company has been informed of such finance with sufficient
prior notice and has not withheld consent for strategic reasons.

 

2.7.The Research Results shall automatically be included in the Licensed
Technology.

 

2.8.Within sixty (60) days of the end of each six (6) months of the Research
Program, Yissum shall present the Company with a written report from the
Researcher summarizing the results, progress, significant findings and/or major
issues of the Research during the preceding six (6) months.

 

2.9.Nothing contained in this Agreement shall be construed as a warranty on the
part of Yissum that any results or inventions will be achieved by the Research,
or that the Research Results, if any, are or will be commercially exploitable.
Yissum makes no warranties whatsoever as the commercial or scientific value of
the Research Results.

 

2.10.The Company and the Researcher represent that any consulting-like agreement
executed between the Company and Researcher prior to the Effective Date, and/or
any grant of benefits of any kind by the Company to the Researcher prior to the
Effective Date have been disclosed to Yissum. Furthermore, should the Company
choose to (i) retain the services of the Researcher or any other employee of the
University as a consultant in connection with the Research or the License; or
(ii) grant any benefit, including but not limited to, cash payments or
securities of any kind, to the Researcher or any other employee of the
University, it shall do so only through a written agreement executed between the
Company and Yissum. Any consulting agreement will require, among other things,
that any intellectual property rights generated under such agreement will be
governed by the terms of this Agreement.

 

 

 



 

3.The License

 

3.1.Subject to the full performance by the Company of its obligations in
accordance with this Agreement, Yissum hereby grants the Company an exclusive
license, with a right to sublicense as provided for herein below, to make
commercial use of the Licensed Technology, in order to develop, manufacture,
market, distribute or sell a Product, all within the Field and the Territory
only, subject to and in accordance with the terms and conditions of this
Agreement (the “License”).

 

3.2Notwithstanding the provisions of section 3.1, above, Yissum, on behalf of
the University, shall retain the right (i) to make, use and practice the
Licensed Technology for the University's own internal research, educational and
clinical purposes; (ii) to license or otherwise convey to other academic and
not-for-profit research organizations, for no charge other than shipping fees,
the Licensed Technology for use in non-commercial research; and (iii) to license
or otherwise convey to any organization the Licensed Technology, or any part
thereof, for research and development relating to commercial applications
outside the Field.

 

4.Term of the License

 

The License shall end, if not earlier terminated pursuant to the provisions of
this Agreement, on a country-by-country, Product-by-Product basis, upon the
later of: (i) the date of expiration of the last Valid Claim included in the
Licensed Technology that covers the particular Product; (ii) the end of any
exclusivity on the Product granted by a regulatory or government body; or (iii)
the end of a period of 15 years from the date of the First Commercial Sale of
the particular Product. Should the periods referred to in subsections (i) or
(ii) expire prior to 15 years from the date of the First Commercial Sale in a
particular country or countries, the license in that country or those countries
shall be deemed a license to the Know-How. At the end of the later of the
periods set forth above, the Company shall have a fully-paid non-exclusive
license to the Licensed Technology. The Company shall have an irrevocable option
to obtain an exclusive license to the Licensed Technology by agreeing to pay
Yissum fifty percent (50%) of the consideration set forth in section 7.2 and
7.5, below.

 

5.Development and Commercialization

 

5.1.The Company undertakes, at its own expense, to use its best efforts to carry
out the development, regulatory, manufacturing and marketing work necessary to
develop and commercialize Products in accordance with a written plan and
timetable for the development and the commercialization of Products a copy of
which is attached to this Agreement as Appendix C. The Development Plan may be
modified from time to time by the Company as reasonably required in order to
achieve the commercialization goals set forth above, upon Yissum’s approval,
which shall not be unreasonably denied, conditioned or delayed. All terms and
conditions of the License and this Agreement shall apply to the modified
Development Plan and subsequent Development Results.

 

 

 

5.2.The Parties shall establish a steering committee (the “Committee”) to
oversee the exercise of the License including the Company’s development efforts.
Each Party shall be entitled to designate two representatives to the Committee
(the “Representatives”), which shall meet at least once every six (6) months.
The Representatives shall be bound by the confidentiality arrangements set out
in this Agreement. The Company shall consult with Yissum, via Yissum's
Representatives, in respect of significant decisions related to the exercise of
the License. For the avoidance of doubt, the Committee shall be a forum for the
exchange of information between the Parties with respect to the foregoing
matters, shall act only in an advisory capacity and shall not have
decision-making powers.

 

The Company shall (i) prepare and provide to Yissum via Yissum's Representatives
with periodic written reports (“Development Reports”) not less than once per
every six (6) months from the Effective Date concerning all material activities
undertaken in respect of the exercise of the License, (ii) keep Yissum informed
via Yissum's Representatives on a timely basis concerning all material
activities and changes to the Development Plan undertaken in respect of the
exercise of the License, and (iii) at Yissum's reasonable request, from time to
time, provide Yissum with further information relating to the Company’s
activities in exercise of the License. The Development Reports shall include a
summary of the Development Results and any other related work performed by or on
behalf of the Company or by or on behalf of any Affiliate or Sublicensee during
the six month period prior to the report. Development Reports shall also set
forth a general assessment regarding the achievement of any milestones; the
projected – or actual – completion date of the development of a Product and the
marketing thereof; sales forecasts, if any have been made in the regular course
of the Company's business; a description of any corporate transaction involving
the Products or the Licensed Technology; and shall detail all proposed changes
to the Development Plan, including the reasons therefore.

 

5.3.The Company shall pursue the development and registration of commercially
reasonable indications or uses of the Product in the Field.

 

In the event that the Company shall decide not to pursue the development of a
particular indication or use of the Product, the Company shall use its best
commercial efforts to sublicense the particular indication or use of the
Product.

 

5.4.Upon completion of the development of any Product, the Company undertakes to
perform all commercially reasonable actions necessary to maximize Net Sales of
such Product on a regular and consistent basis. Payments of the License
Maintenance Fee as set forth in section ‎7, below, shall not release the Company
from its obligation as stated in this section.

 

 

 

If the Company shall not commercialize the Products within a reasonable time
frame, unless such delay is caused by (i) the requirements of a regulatory
authority; (ii) force majeure; or (iii) unless the Company and Yissum have
agreed in writing to amend the Development Plan, Yissum shall notify the Company
in writing of the Company's failure to meet its obligations of diligence and
shall allow the Company ninety (90) days to cure its failure of diligence. The
Company's failure to cure within such ninety (90) day period to Yissum's
reasonable satisfaction shall be a material breach of this Agreement.

 

6.Sublicenses

 

6.1.of the Sublicense, which approval shall not be unreasonably withheld,
conditioned or delayed. For the avoidance of doubt, an agreement with a
subcontractor in which the Company must grant the subcontractor the right to
make use of the Licensed Technology on behalf of the Company, and for which use
the Company is required to pay or otherwise compensate the subcontractor shall
not be considered a Sublicense for purposes of this section 6.1.

 

6.2.Upon submission of its request to obtain the written consent of Yissum to a
Sublicense, the Company shall fully disclose and submit to Yissum all
documentation relating to the Sublicense, adequately disclose to Yissum any
other business connection which it now has or is in the process of forming with
the Sublicensee which may reasonably effect the decision of the Company
regarding terms and conditions of the Sublicense; and shall notify Yissum in
writing, whether a proposed Sublicensee is an Affiliate or is otherwise related
to the Company. In addition, the Company shall provide Yissum with an executed
copy of the Sublicense (or Sublicense amendment, as the case may be) within ten
(10) days of its execution.

 

6.3.If the Company is unable or unwilling to serve or develop a potential market
or market territory for which there is another party willing to be a
sublicensee, the Company will, at Yissum's request, negotiate in good faith a
sublicense with such party.

 

6.4.Any Sublicense shall be dependent on the validity of the License and shall
terminate upon termination of the License.

 

6.5.The Company shall ensure that any Sublicense shall include material terms
that bind the Sublicensee to observe the terms of this Agreement, including, but
not limited to, section 14, below, the breach of which terms shall be a material
breach resulting in the prompt termination of the Sublicense. In such an event,
the Company undertakes to take all reasonable steps to enforce such terms upon
the Sublicensee, including the termination of the Sublicense. In all cases, the
Company shall immediately notify Yissum of any breach of the material terms of a
Sublicense, and shall copy Yissum on all correspondence with regard to such
breach.

 

 

 

 

6.6.The Company shall require any Sublicensee to provide it with royalty reports
that include at least the detail that the Company is required to produce
pursuant to section 8.2, below. Upon request, the Company shall produce such
reports to Yissum.

 

6.7.Any act or omission of the Sublicensee which is not promptly remedied by the
Company or the Sublicensee and which would have constituted a breach of this
Agreement by the Company had it been an act or omission of the Company, and
which the Company has not made best efforts to promptly cure, including
termination of the Sublicense, shall constitute a breach of this Agreement by
the Company.

 

6.8.For the avoidance of any doubt it is hereby declared that under no
circumstance whatsoever shall a Sublicensee be entitled to grant the Sublicense
or any part thereof to any third party.

 

7.License Considerations

 

In consideration for the grant of the License, the Company shall pay Yissum the
following considerations throughout the term of the License:

 

7.1.3% (three percent) on all Products except that with respect to a particular
Product: (a) if there is Generic Competition in a particular country with
respect to such Product, then the Royalties for that particular country and
Product will be reduced to 1.5%; and (b) if there is no Licensed Patent in force
anywhere in the world, then the Royalties will be reduced to 1.5% world-wide
(collectively: the “Royalties”).

 

 

7.2.An annual license maintenance fee, to be paid by the Company to Yissum
beginning on the fifth year anniversary of the Effective Date and each
anniversary thereafter (the "License Maintenance Fee") within 30 (thirty) days
after the end of each calendar year. The annual License Maintenance Fee shall be
thirty thousand US Dollars ($30,000) in the first year, and shall increase each
year by thirty percent (30%) of the immediately preceding year recent year each
year (i.e. $39,000 in the second year, $50,700 in the third year, $65,910 for
the fourth year etc.) up to a maximum of one hundred thousand US Dollars
($100,000) per year The License Maintenance Fee is non-refundable, but may be
credited each year against Royalties payable on account of Net Sales and/or
Milestone Payments due within the same calendar year in which the Annual
Maintenance Fee was paid.

 

7.3.The Company shall pay Yissum the following amounts (collectively: the
“Milestone Payments”) in connection with the achievement of the following
milestones (whether by the Company or a Sublicensee) (collectively: the
“Milestones”):

 

 

 

  

Milestone   Payment Upon IND/IMPD (EU equivalent to IND) submission   Sixty
thousand US dollars ($60,000) Upon first patient enrolled in Phase I   Ninety
thousand US dollars ($90,000) Upon first patient enrolled in Phase II.   Two
hundred and fifty thousand US dollars ($250,000) Upon first patient enrolled in
Phase III   Five hundred thousand US dollars ($500,000) Upon FDA acceptance of
an IND   Four hundred thousand US dollars ($400,000) Upon each of EMEA
acceptance of an MAA   Two hundred thousand US dollars ($200,000) Upon First
Commercial Sale in the US   Two million US dollars ($2,000,000) Upon First
Commercial Sale in EU   One million US dollars ($1,000,000)

 

In the event that for any of the above milestones the Company receives
consideration from a Sublicensee for the particular milestone achievement, then
the Company shall pay Yissum the higher (not both) of: (a) the amount of the
particular Milestone Payment; or (b) the amount of the Sublicense Fees that are
due for such Sublicensee Consideration paid to the Company.

 

7.4.Sublicense fees in the amounts of:

12% (twelve percent) of any non-sales related consideration, except any direct
equity financing at market value or reimbursement of R&D costs actually expended
by the Company, received by the Company from a Sublicense or an option to
receive a Sublicense for Products and/or Licensed Technology (collectively:
“Sublicense Fees”)

 

8.Reports and Accounting

 

8.1.The Company shall give Yissum written notice of any Milestone achieved,
Sublicense Consideration received or First Commercial Sale made within 30 days
of such event.

 

8.2.One (1) month after the end of each calendar quarter commencing from the
earlier of (i) the First Commercial Sale by the Company or an Affiliate; or (ii)
the grant of a Sublicense or receipt of Sublicense Consideration, the Company
shall furnish Yissum with a quarterly report ("Periodic Report") detailing the
total sales effected or Sublicense Consideration received during the preceding
quarter and the total Royalties and Sublicense Fees due to Yissum in respect of
that period. Once the events set forth in sub-section (i) or (ii), above, have
occurred, Periodic Reports shall be provided to Yissum whether or not Royalties
and Sublicense Fees are payable for a particular calendar quarter. The Periodic
Reports shall contain full particulars of all sales made by the Company,
Affiliates or Sublicensees and of all Sublicense Consideration received,
including a breakdown of the number and type of Products sold, discounts,
returns, the country and currency in which the sales were made, invoice dates
and all other data enabling the Royalties and Sublicense Fees payable to be
calculated accurately.

 

 

 

 

8.3.On the date prescribed for the submission of each Periodic Report, the
Company shall pay the Royalties and Sublicense Fees due to Yissum for the
reported period. The Company shall pay Yissum each of the Milestone Payments
within one (1) month after the end of the calendar quarter in which the
applicable Milestone was achieved. All payments under this Agreement shall be
computed and paid in US dollars, using the appropriate foreign exchange rate
reported in the Wall Street Journal on the last working day of the calendar
quarter. Payment of Value Added Tax – or of any analogous foreign tax, charge or
levy (if charged), applicable to the sale of Products shall be added to each
payment in accordance with the statutory rate in force at such time. All
payments shall be made without withholding of taxes. Payments may be made by
check or by wire transfer to the following account:

 

Name of Bank:

Bank Key:

Bank's address:

Branch:

Bank account Number:

Swift Code:

IBAN:

 

8.4.The Company shall keep, and shall require its Affiliates and Sublicensees to
keep, full and correct books of account in accordance with Generally Accepted
Accounting Principles as required by international accounting standards enabling
the Royalties and Sublicense Fees and Milestone Payments to be calculated
accurately. Starting from the first calendar year after the First Commercial
Sale, or the first grant of a Sublicense, whichever occurs first, an annual
report, authorized by a certified public accountant, shall be submitted to
Yissum within 90 days of the end of each calendar year, detailing Net Sales and
Sublicense Consideration, Royalties and Sublicense Fees, both due and paid (the
“Annual Reports”). The Annual Reports shall also include the Company's sales and
royalty forecasts for the following calendar year, if available.

 

The Company shall, and shall require and cause its Affiliates and Sublicensees
to, retain the such books of account for five (5) years after the end of each
calendar year during the period of this Agreement, and, if this Agreement is
terminated for any reason whatsoever, for five (5) years after the end of the
calendar year in which such termination becomes effective.

 

 

 

 

8.5.Yissum will either (i) allow the Company a credit against future Royalties
or Sublicense Fees to be paid for Royalties or Sublicense Fees previously paid
on account of Net Sales or Sublicense Consideration, as appropriate, that were
reported as bad debts in the Company's annual audited financial statements; or
(ii) if such bad debts are recorded by the Company in its annual audited
financial statement after the Company's obligation to pay Royalties and/or
Sublicense Fees has ceased, Yissum shall repay any Royalties or Sublicense Fees
received on account of Net Sales and/or Sublicense Fees that were reported as
bad debts by the Company.

 

8.6.Yissum shall be entitled to appoint not more than two (2) representatives
who must be independent certified public accountants or such other professionals
as appropriate (the “Representatives”) to inspect once annually during normal
business hours the Company’s, its Affiliates’ and Sublicensee's books of
account, records and other relevant documentation to the extent relevant or
necessary for the sole purpose of verifying the performance of the Company’s
payment obligations under this Agreement, the calculation of amounts due to
Yissum under this Agreement and of all financial information provided in the
Periodic Reports, provided that Yissum shall coordinate such inspection with the
Company, Affiliate and Sublicensee (as the case may be) in advance. In addition,
Yissum may require that the Company, through the Representatives, inspect during
normal business hours the books of account, records and other relevant
documentation of any Sublicensees, to the extent relevant or necessary for the
sole purpose of verifying the performance of the Company’s payment obligations
under this Agreement, the calculation of amounts due to Yissum under this
Agreement and of all financial information provided in the Periodic Reports, and
the Company shall cause such inspection to be performed. The Parties shall
reconcile any underpayment or overpayment within thirty (30) days after the
Representatives deliver the results of the audit. Any underpayment shall be
subject to interest in accordance with the terms of section 8.7, below. In the
event that any inspection as aforesaid reveals any underpayment by the Company
to Yissum in respect of any year of the Agreement in an amount exceeding five
percent (5%) of the amount actually paid by the Company to Yissum in respect of
such year, then the Company shall pay the cost of such inspection.

 

8.7.Any sum of money due Yissum which is not duly paid on time shall bear
interest from the due date of payment until the actual date of payment at the
rate of LIBOR plus five percent (5%).

 

9.Ownership

 

9.1.All rights in the Licensed Technology shall be solely owned by Yissum, and
the Company shall hold and make use of the rights granted pursuant to the
License solely in accordance with the terms of this Agreement.

 

9.2.All rights in the Development Results shall be solely owned by the Company,
except to the extent that an employee of the University, including, but not
limited to, the Researcher, together with an inventor of the Company, are
properly considered an inventor of a patentable invention arising from the
Development Results, in which case such ownership shall be held jointly by the
Company and Yissum, as appropriate.

 

 

 

 

9.3.Notwithstanding, Yissum will have the exclusive right to license such
jointly owned Development Results outside the Field upon the prior written
approval of the Company (which approval shall not be unreasonably withheld),
provided that for all cases not covered by section 15.4 below, Yissum shall pay
the Company eighteen percent (18%) of any Net Proceeds (as such term is defined
in section 15.4 below) received by Yissum from any third party in connection
with such jointly owned Development Results outside the Field. For the avoidance
of doubt it is stated that should such third party consideration be paid for the
jointly owned Development Results together with other information, materials,
know-how or technology, the Company’s 18% share shall be from the amount of
consideration apportioned only to the jointly owned Development Results.

 

10.Patents

 

10.1.Within sixty (60) days of the execution of this Agreement, the Company
shall reimburse Yissum for all previous, documented, not yet reimbursed expenses
and costs (if any) relating to the registration and maintenance of the Licensed
Patents listed in Appendix A, where evidence of all such expenses and costs in
the form of invoices and documents shall be provided to the Company upon its
request (the “Historical Patent Costs”). Should the Company exercise its right
pursuant to Section 10.8 below, prior to the payment of Historical Patent Costs,
in respect to any of the Licensed Patents, then the Company shall not be liable
to pay the relevant portion of the Historical Patent Costs in respect thereto to
Yissum.

 

10.2.Yissum, in consultation with the Company, shall be responsible for the
filing, prosecution and maintenance of the Licensed Patents and Joint Patents
(as defined below) in the Territory, at the Company’s expense (the “Ongoing
Patent Costs”). Each application and every patent registration shall be made and
registered in the name of Yissum or, if an employee of the Company has an
inventive part in a particular invention, jointly in the name of Yissum and the
Company (the “Joint Patents”). For the avoidance of doubt it is stated that
where patents arise from the Development Results, such patents shall be
registered in the name of the Company, unless an employee of the University and
a representative of the Company are properly to be considered an inventor, in
which case the patents shall be Joint Patents registered jointly in the names of
the Company and Yissum. The Company agrees to have Yissum's patent counsel
directly bill the Company for such expenses and shall directly pay such bills in
accordance with patent counsel's directions.

 

 

 





  

10.3.Subject to the above, the Parties shall consult and make every effort to
reach agreement in all respects relating to the manner of making applications
and registering the patents, including the time of making the applications, the
countries where applications will be made and all other particulars relating to
the registration and maintenance of the Licensed Patents. Notwithstanding the
foregoing, Yissum reserves the sole right to make all final decisions with
respect to the preparation, filing, prosecution and maintenance of such patent
applications and patents.

 

10.4.The Parties shall assist each other in all respects relating to the
preparation of documents for the registration of any patent or any
patent-related right upon the request of the other Party. Both Parties shall
take all appropriate action in order to assist the other to extend the duration
of a Licensed Patent or obtain any other extension obtainable under law, to
maximize the scope of the protection afforded by the Licensed Patents.

 

10.5.The Company shall give Yissum immediate notice of any approach made to it
by a patent examiner or attorney in connection with any matter that is the
subject matter of this Agreement. The Company shall only reply to such
approaches after consultation with Yissum and subject to its consent.

 

10.6.The Company, its Affiliates and Sublicensees shall mark all products
covered by one or more of the Licensed Patents with patent numbers (or the
legend "patent pending") in accordance with the statutory requirements in the
country or countries of manufacture, use and sale. The Company shall ensure that
its Sublicensee complies with the provisions of this section.

 

10.7.If at any time during the term of this Agreement the Company decides that
it is undesirable, as to one or more countries, to prosecute or maintain any
patents or patent applications within the Licensed Patents, it shall give at
least sixty (60) days written notice thereof to Yissum, and upon the expiration
of the sixty (60) day notice period (or such longer period specified in the
Company's notice) the Company shall be released from its obligations to bear the
expenses to be incurred thereafter as to such patent(s) or patent
application(s). Thereafter, such patent(s) or application(s) shall be deleted
from the Licensed Technology and Yissum shall be free to grant rights in and to
such patents or patent applications in such countries to third parties, without
further notice or obligation to the Company, and the Company shall have no
rights whatsoever to exploit such patents or patent applications.

 

10.8.Upon the execution of this Agreement, the Company shall execute a letter of
assignment concerning its interest in any Joint Patents that will provide that
such interest will be irrevocably and automatically assigned to Yissum in the
event that (i) the Company passes a resolution for voluntary winding up or a
winding up application is made against it and not set aside within sixty (60)
days; or (ii) a receiver or liquidator is appointed for the Company; or (iii)
the Company enters into winding up or insolvency or bankruptcy proceedings; or
(iv) the Company ceases operations; or (v) the Company fails to pay the expenses
of the prosecution or maintenance of any Joint Patents ; provided that in any
such events Yissum shall pay the Company as required by section 15.4 below.

 

 

 

 

10.9.The foregoing does not constitute an obligation or warranty on the part of
Yissum that any patent or patent registration application will indeed be made or
registered or be registerable in respect of the Licensed Technology or any part
thereof, nor shall it constitute an obligation, warranty, or declaration on the
part of Yissum that a registered patent will afford due protection. For the
avoidance of doubt, the provisions of this Agreement and of Appendix A do not
constitute a representation or warranty on the part of Yissum regarding the
validity of or the protection afforded by any of the patents or patent
registration applications detailed in Appendix A, and Yissum hereby expresses
that it has made no examination as to the validity of the Licensed Patents..

 

11.Patent Rights Protection

 

11.1.The Company and Yissum shall each inform the other promptly in writing of
any alleged infringements by a third party of the Licensed Patents or Joint
Patents (as the case may be) in the Territory, together with any available
written evidence of such alleged infringement.

 

11.2.The Company, its Affiliate or Sublicensee shall have the right to prosecute
in its own name and at its own expense any infringement of such Licensed Patents
or Joint Patents (as the case may be). Before the Company, its Affiliate or its
Sublicensee commences an action with respect to any infringement, the Company
shall give careful consideration to the views of Yissum in making its decision
whether or not to sue and, if relevant, make these views known to its Affiliate
or Sublicensee. The Company (or its Affiliate or Sublicensee, where relevant)
shall keep Yissum reasonably apprised of all developments in the action and
shall seek Yissum's input and approval on any substantive submissions or
positions taken in the litigation regarding the scope, validity or
enforceability of the Licensed Patents or Joint Patents (as the case may be).

 

11.3.If the Company, its Affiliate or its Sublicensee elects to commence an
action as described above and Yissum is a legally indispensable party to such
action, Yissum, at the Company's expense, may be joined as a co-plaintiff.
Regardless of whether Yissum is a legally indispensable party, Yissum, to the
extent permitted by law, and at its own cost, may elect to join the action as a
co-plaintiff and shall jointly control the action with the Company, its
Affiliate or its Sublicensee. Irrespective of whether Yissum joins the action it
shall provide reasonable cooperation to the Company, its Affiliate or its
Sublicensee. The Company shall reimburse Yissum for any costs it incurs as part
of an action brought pursuant to this section where Yissum has not elected to
join the action as a co-plaintiff.

 

 

 

 

11.4.If the Company, its Affiliate or its Sublicensee does not bring an action
against an alleged infringer pursuant to section 11.2, above, or has not
commenced negotiations with said infringer for discontinuance of said
infringement within ninety (90) days after learning of said infringement, Yissum
shall have the right, but not the obligation, to bring an action for such
infringement. If the Company has commenced negotiations with said infringer for
the discontinuance of said infringement with such ninety (90) day period, the
Company shall have an additional period of ninety (90) days from the end of the
first ninety (90) day period to conclude its negotiations before Yissum may
bring an action for said infringement.

 

11.5.No settlement, consent judgment or other voluntary disposition of an
infringement suit may be entered without the consent of Yissum, which consent
shall not be unreasonably withheld, conditioned or delayed. For the avoidance of
doubt, should Yissum bring an action as set forth in section 11.4, above, it
shall have the right to settle such action by licensing the Licensed Technology
or Joint Patents (as the case may be), or part of it, to the alleged infringer.

 

11.6.Any award or settlement payment resulting from an action initiated with
this section ‎11 shall be utilized, first to effect reimbursement of documented
out-of-pocket expenses incurred by both Parties in relation to such legal
action, and thereafter shall be paid to the Company and shall be deemed
Sublicense Consideration received under this Agreement.

 

11.7.If either Party commences an action and then decides to abandon it, such
Party will give timely notice to the other Party. The other Party may continue
the prosecution of the suit after both Parties agree on the sharing of expenses.

 

11.8.The Company shall use its best efforts at its own expense to defend any
action, claim or demand made by any entity against the Company or Yissum in
connection with rights in the Licensed Technology or the Licensed Patents
relating thereto or Joint Patents (as the case may be). Each Party shall notify
the other immediately upon learning of any such action, claim or demand as
aforesaid.

 

12.Confidentiality

 

12.1.Each Party warrants and undertakes that during the term of this Agreement
and subsequent thereto, it shall maintain full and absolute confidentiality, and
shall also be liable for its officers or employees or representatives
maintaining absolute confidentiality, concerning all information, details and
data which, via disclosure by the other Party, is in or comes to its knowledge
or that of its officers, employees, representatives or any person acting on its
behalf directly or indirectly relating to the Research, the Licensed Technology,
Yissum, the University, the Researcher and their employees or the Company. Each
Party undertakes not to convey or disclose anything in connection with the
foregoing to any entity without the prior written permission of the disclosing
Party.

 

 

 

 

12.2.The obligation contained in this section shall not apply to: (i)
information which is in the public domain as of the date of this Agreement or
hereafter comes into the public domain through no fault of the receiving Party,
its officers, employees, representatives or persons acting on its behalf; (ii)
information which the receiving Party can establish by competent proof was
already in its possession at the time of its receipt and was not acquired
directly or indirectly from the other party, and (iii) information received from
third parties who were lawfully entitled to disclose such information.

 

12.3.Notwithstanding the above, the receiving party may disclose details and
information to its officers, employees, representatives or persons acting on its
behalf, Affiliates and Sublicensees, as necessary for the performance of its
obligations pursuant to this Agreement, provided that it procures that such
parties execute a confidentiality agreement substantially similar in content to
this section 12.

 

12.4.Without prejudice to the foregoing, the Company shall not mention the name
of the University or Yissum, unless required by law, in any manner or for any
purpose in connection with this Agreement, the subject of the Research or any
matter relating to the Licensed Technology, without obtaining the prior written
consent of Yissum.

 

12.5.Yissum shall procure that the Researcher and any other person connected
with it with regard to the License execute a confidentiality agreement, or are
otherwise bound by confidentiality and non-disclosure obligations, substantially
similar in content to this section 12.

 

12.6.As a precondition to any Sublicense, the Company shall ensure that the
Sublicensee procures that the Sublicensee's officers, employees, representatives
or persons acting on the Sublicensee's behalf are bound by a written
confidentiality agreement, or are otherwise bound by confidentiality and
non-disclosure obligations, substantially similar in content to this section 12.

 

12.7.The provisions of this section shall be subject to permitted publications
pursuant to section 13, below.

 

12.8.The provisions of this Section 12 shall in no event prevent the Company,
its Affiliates and Sublicensees from disclosing any Licensed Technology to
regulatory authorities or other governmental agencies in support of any
application for regulatory approvals or any amendments thereof for Licensed
Products and whenever required under any applicable law, nor will they prevent
the Company from disclosing the terms hereof in the course of due diligence
inquiries by potential investors, subject to execution of standard
confidentiality undertakings, nor will prevent Yissum from actualizing its
rights set out in sections 9.3 and/or 15.5 of this Agreement. A disclosure by
the receiving Party of confidential information in response to a valid order by
a court or other governmental body, or as otherwise required by law, and to such
extent necessary, shall not be considered to be a breach of this Agreement,
provided, however, that the receiving Party shall provide the disclosing Party
with prompt prior written notice such order or requirement.

 

 

 

 

13.Publications

 

13.1.Yissum shall ensure that no publications in writing, in scientific journals
or orally at scientific conventions relating to the Research ,the Licensed
Technology in the Field, the Development Plan, the Development Results or the
Product, which are subject to the terms and conditions of this Agreement, are
published by it or its Researcher, without first seeking the written consent of
the Company.

 

13.2.The Company undertakes to reply to any such request for publication by
Yissum within 45 days of its receipt of a request in connection with the
publication of articles in scientific journals, and within 7 days of its receipt
of a request in connection with article abstracts. The Company may only decline
such an application upon reasonable grounds, which shall be fully detailed in
writing.

 

13.3.Should the Company decide to object to publication as provided in
sub-section 13.2, publication shall be postponed for a period of not more than
three (3) months from the date the publication was sent to the Company to enable
the filing of patent applications (or other intellectual property rights
protection) or the removal of the Company’s confidential information, after
which publication will be automatically permitted.

 

13.4.The provisions of this section shall not prejudice any other right, which
Yissum has pursuant to this Agreement or at law.

 

13.5.For the avoidance of doubt, the provisions of this section in connection
with the prohibition against publication shall not apply to internal publication
made in the University for the Researcher and University employees provided that
such persons are subject to written obligations of confidentiality substantially
similar to those set forth in section 12.

 

 

 

 

14.Representations, Liability and Indemnity

 

14.1.TO THE EXTENT PERMITTED BY THE APPLICABLE LAW, YISSUM MAKES NO WARRANTIES
OF ANY KIND WITH RESPECT TO THE LICENSED TECHNOLOGY. IN PARTICULAR, YISSUM MAKES
NO EXPRESS OR IMPLIED WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR
PURPOSE, OR THAT THE USE OF THE LICENSED TECHNOLOGY WILL NOT INFRINGE ANY
PATENT, COPYRIGHT, TRADEMARK OR OTHER RIGHTS OF ANY THIRD PARTY. IN ADDITION,
NOTHING IN THIS AGREEMENT MAY BE DEEMED A REPRESENTATION OR WARRANTY BY YISSUM
AS TO THE VALIDITY OF ANY OF THE PATENTS OR THEIR REGISTRABILITY OR OF THE
ACCURACY, SAFETY, EFFICACY, OR USEFULNESS, FOR ANY PURPOSE, OF THE LICENSED
TECHNOLOGY. YISSUM HAS NO OBLIGATION, EXPRESS OR IMPLIED, TO SUPERVISE, MONITOR,
REVIEW OR OTHERWISE ASSUME RESPONSIBILITY FOR THE PRODUCTION, MANUFACTURE,
TESTING, MARKETING OR SALE OF ANY PRODUCT OR SERVICE. YISSUM SHALL HAVE NO
LIABILITY WHATSOEVER TO THE COMPANY OR TO ANY THIRD PARTY FOR OR ON ACCOUNT OF
ANY INJURY, LOSS, OR DAMAGE, OF ANY KIND OR NATURE, SUSTAINED BY THE COMPANY OR
BY ANY THIRD PARTY, FOR ANY DAMAGE ASSESSED OR ASSERTED AGAINST THE COMPANY, OR
FOR ANY OTHER LIABILITY INCURRED BY OR IMPOSED UPON THE COMPANY OR ANY OTHER
PERSON OR ENTITY, ARISING OUT OF OR IN CONNECTION WITH OR RESULTING FROM (i) THE
PRODUCTION, MANUFACTURE, USE, PRACTICE, LEASE, OR SALE OF ANY PRODUCT OR
SERVICE; (ii) THE USE OF THE LICENSED TECHNOLOGY; OR (iii) ANY ADVERTISING OR
OTHER PROMOTIONAL ACTIVITIES WITH RESPECT TO ANY OF THE FOREGOING.

 

14.2The Company shall be liable for any loss, injury or damage whatsoever caused
to its employees or to any person acting on its behalf or to the employees of
Yissum or to any person acting on its behalf or the Researcher and his/her team,
or to any third party by reason of the Company's acts or omissions pursuant to
this Agreement or by reason of any use made of the Licensed Technology, the
Development Results or any Product, except where such loss, injury or damage
resulted from the gross negligence or willful misconduct of Yissum or any of its
employees, including the Researcher and his/her team.

 

14.3The Company undertakes to compensate, indemnify, defend and hold harmless
Yissum or any person acting on its behalf or any of its employees, consultants
or representatives or the University or the Researcher and his/her team (herein
referred to as “Indemnitees”) against any liability including, without
limitation, product liability, damage, loss or expenses, including reasonable
legal fees and litigation expenses, incurred by or imposed upon the Indemnitees
by reason of its acts or omissions or which derive from the use, development,
manufacture, marketing, sale or sublicensing of any Product or Licensed
Technology, except where such liability resulted from the gross negligence or
willful misconduct of Indemnitees.

 

 

 

 

14.4The Company shall procure and maintain, at its sole cost and expense,
policies of comprehensive general liability insurance in amounts not less than
(i) $5,000,000 per incident and $5,000,000 annual aggregate during the period
that any Product is being tested in clinical trials prior to commercial sale;
and (ii) $10,000,000 per incident and $20,000,000 annual aggregate during the
period that any Product is being commercially distributed or sold. Such policy
shall name the Indemnitees as additional insureds. Such comprehensive general
liability insurance shall provide (i) product liability coverage and (ii) broad
form contractual liability coverage for the Company's indemnification
obligations under this section 14. If the Company elects to self-insure all or
part of the limits described above (including deductibles or retentions which
are in excess of a $250,000 annual aggregate), such self-insurance program shall
include assets or reserves which have been actuarially determined for the
liabilities associated with this Agreement and must be reasonably acceptable to
Yissum.

 

The minimum amounts of insurance coverage required above shall not be construed
to create a limit of the Company's liability with respect to its indemnification
obligations under this section 14.

 

14.5The Company shall provide Yissum with written evidence of such insurance
upon request. The Company shall provide Yissum with written notice at least
fifteen (15) days prior to the cancellation, non-renewal or material change in
such insurance. If the Company does not obtain replacement insurance providing
comparable coverage within such fifteen (15) day period, Yissum shall have the
right to terminate this Agreement effective at the end of such fifteen (15) day
period without notice or any additional waiting periods.

 

14.6The Company shall maintain, at its own expense, liability insurance as set
forth in section 14.4, above, beyond the expiration or termination of this
Agreement as long as a Product relating to or developed pursuant to this
Agreement is being commercially distributed or sold by the Company, an Affiliate
or a Sublicensee.



 

15Termination of the Agreement

 

15.1Without prejudice to the Parties’ rights pursuant to this Agreement or at
law, either Party may terminate this Agreement by written notice to the other in
any of the following cases:

 

15.1.1Immediately upon such written notice, if: (i) the other Party passes a
resolution for voluntary winding up or a winding up application is made against
it and not set aside within 60 days; or (ii) a receiver or liquidator is
appointed for the other Party; or (iii) the other Party enters into winding up
or insolvency or bankruptcy proceedings. Each of the Parties undertakes to
notify the other within seven days if any of the abovementioned events occur.

 



15.1.2Upon breach of this Agreement, where such breach has not been remedied
within thirty (30) days from the breaching Party's receipt of the written
notice.

 

 

 

 

15.2In addition to the above, and without prejudice to Yissum’s rights pursuant
to this Agreement or at law, Yissum shall be entitled to terminate this
Agreement immediately upon written notice to the Company in the following
circumstances:

 

15.2.1Unauthorized early termination by the Company of the Research Program or
failure to pay the Research Fee as set forth in section 2.3., above.

 

15.2.2Non-performance or a delay of over than 90 days in the performance of the
Development Plan.

 

15.2.3If an attachment is made over the Company's assets or if execution
proceedings are taken against the Company and the same are not set aside within
60 days of the date the attachment is made or the execution proceedings are
taken.

 

15.2.4Uncured lapse of insurance coverage under section 14 above;

 

15.2.5Failure to defend against third party claims as required under section ‎11
above;

 

15.2.6A claim by the Company, made in any forum, claiming that one or more of
the Licensed Patents are invalid or unenforceable; or

 

15.3Upon termination of this Agreement for any reason other than the expiration
of its term, the License shall terminate, the Licensed Technology and all rights
included therein shall revert to Yissum, and Yissum shall be free to enter into
agreements with any other third parties for the granting of a license or to deal
in any other manner with such right as it shall see fit at its sole discretion.

 

The Company shall return or transfer to Yissum, within 14 days of termination of
the License, all material, in soft or hard copy, relating to the Licensed
Technology or Products connected with the License, and it may not make any
further use thereof. In case of termination as set out herein, the Company will
not be entitled to any reimbursement of any amount paid to Yissum under this
Agreement. Yissum shall be entitled to conduct an audit in order to ascertain
compliance with this provision and the Company agrees to allow access to Yissum
or its representatives for this purpose.

 

15.4Upon the termination of the Agreement for any reason other than the
expiration of its term or the uncured breach by Yissum (as set forth in section
15.1.2 above), the Company shall transfer and assign to Yissum all of the
Development Results (including, for the avoidance of doubt, the Company's rights
and title in and to the Joint Patents) and any information and documents, in
whatever form, relating thereto. The Company shall fully cooperate with Yissum
to effect such transfer and assignment and shall execute any document and
perform any acts required to do so.

 

 

 

 

In the event that the Development Results transferred and assigned to Yissum as
set forth in this sub-section 15.4 shall be licensed to a third party and shall
generate license fees and/or royalties and/or Sublicense fees to Yissum, then
subject to the Company having complied and continuing to comply with all its
obligations under this Agreement which remain in existence following termination
of the License as aforesaid, Yissum shall pay to the Company 25% (twenty-five
percent) of the Net Proceeds actually received by Yissum in respect of such
license to third party, until such time as the Company shall have received, in
aggregate, the full amount of the documented capital investment actually
expended out-of-pocket by the Company in order to generate the Development
Results, less any amounts received or receivable by the Company from third
parties in connection with the Licensed Technology or Development Results prior
to the transfer and assignment of the Development Results to Yissum, as
certified by external independent auditors agreed upon by the Parties (the
“Development Reimbursement”). Yissum shall pay to the Company amounts, if any,
payable under this sub-section 15.4, within ninety (90) days of receipt of the
relevant Net Proceeds.

 

For the purpose of this section, “Net Proceeds” means royalties or license fees
actually received by Yissum in respect of such license with a third party
(excluding funds for research and/or development at the University or payments
for the supply of services) after deduction of all costs, fees and expenses
incurred by Yissum in connection with such license (including, without
limitation, patent costs, and all attorneys fees and expenses and other costs
and expenses in connection with the negotiation and conclusion of such license).

 

15.5Notwithstanding the foregoing, neither the termination of this Agreement for
any reason nor the expiration of the License shall release the Company from its
obligation to carry out any financial or other obligation which it was liable to
perform prior to the Agreement's termination or the License's expiration. In the
event that the Company terminates this Agreement, it shall be required to
continue paying all Ongoing Patent Expenses for those Licensed Patents in
existence on the date of notice of such termination, including expenses incurred
by reason of examinations and extensions, for six (6) months following the
effective date of such termination.

 

In addition, sections 7, 8, 9, 12, 14, 15, 16, 17 and 18 shall survive the
termination of this Agreement to the extent required to effectuate the intent of
the Parties as reflected in this Agreement.

 

16Law

 

The provisions of this Agreement and everything concerning the relationship
between the Parties in accordance with this Agreement shall be governed by
Israeli law and jurisdiction shall be granted only to the appropriate court in
Jerusalem.

 

 

 

 

17Arbitration

 

17.1Notwithstanding and in addition to the provisions of section 16, above, all
differences of opinion and disputes arising between the Parties in connection
with the Agreement or its interpretation or its performance or breach, shall be
referred for the decision of a single arbitrator, whose identity shall be
determined by mutual consent of the Parties.

 

17.2Should the Parties not reach agreement as to the identity of the arbitrator
within 14 days of request by either Party for the appointment of an arbitrator,
the arbitrator shall be appointed by the Chairman of the Jerusalem District
Committee of the Israel Bar Association on the application of either of the
Parties.

 

17.3The arbitration shall be held in Israel. The proceedings before and all
documents submitted to such arbitrator shall be in the English language. The
arbitrator shall not be bound by the civil procedure regulations and laws of
evidence but shall base his/her decision on the substantive law of Israel and
shall give grounds for his/her decision. The arbitrator shall be empowered to
grant temporary injunctions and orders, which shall be enforceable in foreign
jurisdictions, in accordance with section 16, above.

 

17.4The decision of the arbitrator shall be final and binding upon the Parties,
and shall be enforceable in foreign jurisdictions.

 

17.5The execution of this Agreement shall constitute the execution of an
Arbitration Agreement.

 

18Miscellaneous

 

18.1Relationship of the Parties. It is hereby agreed and declared between the
Parties that they shall act in all respects relating to this Agreement as
independent contractors and there neither is nor shall there be any
employer-employee or principal-agent relationship or partnership relationship
between the Company (or any of its employees) and Yissum. Each Party will be
responsible for payment of all salaries and taxes and social welfare benefits
and any other payments of any kind in respect of its employees and officers,
regardless of the location of the performance of their duties, or the source of
the directions for the performance thereof.

 

18.2Assignment. The Parties may not transfer or assign or endorse their rights
or duties or any of them pursuant to this Agreement to another, without the
prior written consent of the Party, which consent shall not be unreasonably
denied, conditioned or delayed; provided that the Company may transfer or assign
or endorse such rights to a party acquiring all of the business to which this
Agreement relates and provided that the assignee acknowledges in writing the
terms and conditions of this Agreement and agrees to be bound by such terms and
conditions.

 

 

 

 

18.3No waiver. The failure or delay of a Party to the Agreement to claim the
performance of an obligation of the other Party shall not be deemed a waiver of
the performance of such obligation or of any future obligations of a similar
nature.

 

18.4Representation by Legal Counsel. Each Party represents that it has been
represented by legal counsel in connection with this Agreement and acknowledges
that it has participated in drafting this Agreement. In interpreting and
applying the terms and provisions of this Agreement, the Parties agree that no
presumption shall exist or be implied against the Party which drafted such terms
and provisions.

 

18.5Legal Costs. Each Party shall bear its own legal expenses involved in the
making of this Agreement.

 

18.6Disclosure of Agreements with Researcher. The Company shall disclose to
Yissum any existing agreement or arrangement of any kind with the Researcher and
or any representative of the Researcher, and shall not enter into any such
agreement or arrangement without the prior written consent of Yissum.

 

18.7Taxes. Monetary amounts mentioned in this agreement do not include Value
Added Tax (VAT) or any other taxes or withholding. Value Added Tax, if due, on
any and all payments due or payable by one Party to another Party pursuant to
the terms hereof shall be paid by the paying Party against submission of
appropriate tax invoice. Any withholding or other taxes shall be borne by the
Company and not reduce the amounts that would otherwise have been paid Yissum.

 

18.8Force Majeure. Neither Party shall be held liable or responsible to the
other Party nor be deemed to have defaulted under or breached the Agreement for
failure or delay in fulfilling or performing any term of this Agreement to the
extent, and for so long as, such failure or delay is caused by or results from
causes beyond the reasonable control of the affected Party including but not
limited to fires, earthquakes, floods, embargoes, wars, acts of war (whether war
is declared or not), insurrections, riots, civil commotions, strikes, lockouts
or other labor disturbances, acts of God or acts, omissions or delays in acting
by any governmental authority or other Party provided that the nonperforming
Party uses commercially reasonable efforts to avoid or remove such causes of
nonperformance and continues performance under this Agreement with reasonable
dispatch whenever such causes are removed. The Party affected by such
circumstances shall promptly notify the other Party in writing when such
circumstances cause a delay or failure in performance and when they cease to do
so.

 

 

 

 

18.9Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original.

 

18.10Binding Effect. This Agreement shall be binding upon the Parties once
executed by both Parties and shall enter into force and become effective as of
the later of the signature dates.

 

18.11Entire Agreement. This Agreement constitutes the full and complete
agreement between the Parties and supersedes any and all agreements or
understandings, whether written or oral, concerning the subject matter of this
Agreement, and may only be amended by a document signed by both Parties.

 

19Notices

 

All notices and communications pursuant to this Agreement shall be made in
writing and sent by facsimile or by registered mail or served personally at the
following addresses:

 

Yissum

Yissum Research Development Company

of the Hebrew University of Jerusalem,

P.O. Box 39135,

Jerusalem 91390

Israel

 

The Company – Immune Pharmaceuticals Ltd.

 

8 Shaul Hamelech Blvd.

Amot Mishpat Building, Suite 294

Tel Aviv 64732

Israel

 

or such other address furnished in writing by one Party to the other. Any notice
served personally shall be deemed to have been received on the day of service,
any notice sent by registered mail as aforesaid shall be deemed to have been
received seven days after being posted by prepaid registered mail. Any notice
sent by facsimile shall be deemed to have been received by the next business day
after receipt of confirmation of transmission.

 



 

 

 



IN WITNESS THE HANDS OF THE PARTIES

 

YISSUM THE COMPANY

 



By: /s/ Yaacov Michlin   By: /s/ Daniel Teper               Name: Yaacov
Michlin     Name: Daniel Teper           Title: Chief Executive Officer   Title:
Chief Executive Officer               Date: June 28, 2015   Date: June 29, 2015
 



  



By: /s/ Ariela Markel         Name: Ariela Markel         Title: VP Licensing,
Biotechnology         Date: June 28, 2015     



 



 

 